          Case 2:21-mj-03769-DUTY Document 7 Filed 08/13/21 Page 1 of 1 Page ID #:37


                                                                                                 FILED
                                                                                      CLERK, U.S. DIS;
                                                                                                      RICT   COURT


                                                                                           rjt;G 13 ?i,~ ~




                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
     UNITED STATES OF AMERICA,                                 CASE NUMBER
                                                   PLAINTIFF
                               v.                                       "~'2'
                                                                            ~ ^'~I
                                                                                '  ~ 3 -109
                                                                  ORDER OF TEMPORARY DETENTION
   ~~~~~I                   v G~ ~                                  PENDING HEARING PURSUANT
                                              DEr~►vDANTcs~.           TO BAIL REFORM ACT


      Upon motion of         d~—~°i'~~                                  , IT IS ORDERED that a de ntion hearing
  is set for    ~'~-                                                    , at '~-:~ Oa.m. / L~m. before the
  Honorable J._ f~';a~                                                  , in Courtroom ^750
                         ~J
      Pending this hearing, the defendant shall be held in custody by   the United States Marshal or
                                                                                 and produced for the hearing.
                         (O~her custodial o~ce~)



  Dated:        U /~3~~ 2-/




                    ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM
CR-66 (10/97)                                                                            ACT
                                                                                                              Page I of
